  Case 1:20-cv-00775-CFC Document 10 Filed 06/22/20 Page 1 of 2 PageID #: 790




                IN THE UNITED SATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP., DIBIA METROPOLITAN
TELECOMMUNICATIONS, A/KIA
METTEL,

            Plaintiff,                          C.A. No. 20-775-CFC

      V.

GRANITE TELECOMMUNICATIONS, LLC,

            Defendant.


                           [PROPOSEDro;ER

      WHEREAS, Plaintiff Manhattan Telecommunications Corp., D/B/A

Metropolitan Telecommunications, A/KlA Mettel ("MetTel"), has filed a motion

for the continued confidential treatment of Exhibit B to the Notice of Removal,

filed by Defendant Granite Telecommunications, LLC ("Granite").

     IT IS HEREBY ORDERED:

      1.   The motion is GRANTED;

     2.    Exhibit B shall remain under seal; and

     3.    within seven (7) days, Granite shall file a public version of Exhibit B

           in compliance with D. Del. LR 5.1.3 and CM/ECF procedures
  Case 1:20-cv-00775-CFC Document 10 Filed 06/22/20 Page 2 of 2 PageID #: 791




This _ _1,;_Z.._f_.J.__ day of   .:Tv At-   , 2020.




                                              The Honorable Colm




                                        2
